DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lotte (US 2003/0207224) in view of Palmisano (US 6,604,527).
Lotte shows a removable dental appliance comprising a first orthodontic shell having a number of tooth apertures configured to receive and reposition a number of teeth of a patient’s upper dentition (Fig. 3B, E, F; [0035]); a second orthodontic shell having a number of tooth apertures configured to receive and reposition a number of teeth of the patient’s lower dentition (Fig. 4B, C, D, F; [0035]); a first/second repositioning jaw element that extends form a surface of the first/second shell and includes a first/second surface (see Figures cited above);  wherein the first/second repositioning jaw elements are positioned to interface as the patient moves to a fully sagittal jaw position of the patient’s upper dentition and the patient’s lower dentition in a manner to reposition the patient’s jaw ([0049] for instance); wherein the removable dental appliance is configured to reposition the number of teeth and the jaw concurrently ([0035] and [0049] have both these movements).  With respect to claim 9, the first repositioning jaw element and the second repositioning jaw element extend from at least one of a buccal and lingual surface of the first and second shells (see Figures cited above).  With respect to claim 
Palmisano similarly teaches engagement of repositioning jaw elements where a corresponding angle of the second repositioning jaw element is also rotated similary at the same angle to interface with the other jaw element (Fig. 3-4, 6, 7, 13, 14a for instance).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lotte’s repositioning jaw elements to have the matching angles as taught by Palmisano in order to additionally provide a desired jaw opening path and easier engagement between the two surfaces.
System claims 16-17 are rejected similarly to the above where an additional dental appliance is provided and the first and second dental appliances form a series moving the jaw to a first incremental position and then a second incremental position and this is accomplished by the first and second surfaces of the jaw elements being engaged ([0049]).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues the newly amended claim language of “orthodontic shells”, however Lotte already shows that the shells are orthodontic in nature and permanent jaw movement.  In any case, while Palmisano may be directed to a sleep apnea device, Palmisano and Lotte are both directed to repositioning a patient’s jaws in relation to one another and Palmisano offers the advantages of a desired jaw opening path and easier engagement between the two surfaces as a result of the configuration.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772